FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMEL RASHAWN STEVENS,                           No. 14-17216

               Petitioner - Appellant,           D.C. No. 2:11-cv-03390-MCE

 v.
                                                 MEMORANDUM*
RON BARNS,

               Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Jamel Rashawn Stevens appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

decision to deny a habeas petition, see Murdaugh v. Ryan, 724 F.3d 1104, 1113

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2013), and we affirm.

      Stevens contends that there was insufficient evidence to support the jury’s

finding that he killed the victim with premeditation and deliberation. The state

court’s rejection of Stevens’ claim was neither contrary to, nor an unreasonable

application of, Jackson v. Virginia, 443 U.S. 307 (1979). See 28 U.S.C.

§ 2254(d)(1); Coleman v. Johnson, 132 S. Ct. 2060, 2062, 2065 (2012) (per

curiam). In light of the evidence presented at trial, and in particular the evidence

that the victim was a member of a rival gang who was fleeing when Stevens shot

and killed him, the state court reasonably concluded that, “viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found” that Stevens acted with the requisite intent. See Jackson, 443 U.S. at 319.

      We treat Stevens’ additional argument as a motion to expand the certificate

of appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    14-17216